 


 HR 504 ENR: DHS Field Engagement Accountability Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 504 
 
AN ACT 
To amend the Homeland Security Act of 2002 to require the Department of Homeland Security to develop an engagement strategy with fusion centers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the DHS Field Engagement Accountability Act.  2.Engagement strategy with fusion centersSection 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h) is amended by— 
(1)redesignating subsections (j) and (k) as subsections (k) and (l), respectively; and  (2)inserting after subsection (i) the following: 
 
(j)Fusion center information sharing strategyNot later than 1 year after the date of the enactment of the DHS Field Engagement Accountability Act, and not less frequently than once every 5 years thereafter, the Secretary shall develop or update a strategy for Department engagement with fusion centers. Such strategy shall be developed and updated in consultation with the heads of intelligence components of the Department, the Chief Privacy Officer, the Officer for Civil Rights and Civil Liberties, officials of fusion centers, officers designated as Homeland Security Advisors, and the heads of other relevant agencies, as appropriate. Such strategy shall include the following: (1)Specific goals and objectives for sharing information and engaging with fusion centers— 
(A)through the direct deployment of personnel from intelligence components of the Department;  (B)through the use of Department unclassified and classified information sharing systems, including the Homeland Security Information Network and the Homeland Secure Data Network, or any successor systems; and 
(C)through any additional means.  (2)The performance metrics to be used to measure success in achieving the goals and objectives referred to in paragraph (1). 
(3)A 5-year plan for continued engagement with fusion centers..  3.Office of Intelligence and Analysis field personnel support to fusion centers (a)Performance metricsNot later than 180 days after the date of the enactment of this Act, the Under Secretary for Intelligence and Analysis shall— 
(1)consider the effectiveness of existing processes to identify and prepare field personnel for deployment to support fusion centers and internal mechanisms to ensure oversight and accountability of such field personnel, including field personnel assigned to one center and field personnel assigned to multiple centers; and  (2)publish and disseminate performance metrics, taking into account, as appropriate, regional and threat diversity, for— 
(A)field personnel from the Office of Intelligence and Analysis assigned to an individual fusion center;  (B)field personnel from the Office of Intelligence and Analysis assigned to multiple fusion centers; and 
(C)Regional Directors of the Office of Intelligence and Analysis to ensure accountability for monitoring all field personnel under the supervision of such Regional Directors.  (b)TrainingIn consultation with the Chief Information Officer, the Under Secretary for Intelligence and Analysis shall develop and implement a formalized training module for fusion center personnel regarding the classified Homeland Secure Data Network, or any successor system. 
(c)Fusion center definedIn this section, the term fusion center has the meaning given such term in section 210A(k) of the Homeland Security Act of 2002, as so redesignated by section 2.  4.DHS component usage of the Homeland Security Information Network (a)In generalNot later than 180 days after the date of the enactment of this Act, the Chief Information Officer, in consultation with the Under Secretary for Intelligence and Analysis, and in accordance with the functions and responsibilities assigned to the Under Secretary under title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), shall— 
(1)develop policies and metrics to ensure effective use by components of the Department of the unclassified Homeland Security Information Network (referred to in this section as HSIN), or any successor system; and  (2)develop policies for posting unclassified products on HSIN, or any successor system. 
(b)Technical enhancementsThe Chief Information Officer, in consultation with the Chief Intelligence Officer, shall assess and implement, as appropriate, technical enhancements to HSIN to improve usability, including search functionality, data analysis, and collaboration capabilities.  5.ReportNot later than 18 months after the date of the enactment of this Act, the Secretary of Homeland Security shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate, the Select Committee on Intelligence of the Senate, the Committee on Homeland Security of the House of Representatives, and the Permanent Select Committee on Intelligence of the House of Representatives that describes the implementation of— 
(1)the fusion center information sharing strategy required under section 210A(j) of the Homeland Security Act of 2002, as added by section 2, based on performance metrics developed pursuant to such strategy;  (2)the deployment of field personnel to fusion centers (as such term is defined in section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h)), in accordance with section 3, based on performance metrics developed pursuant to such section; and 
(3)policies that seek to ensure the effective use of the Homeland Security Information Network, in accordance with section 4, based on the metrics developed pursuant to such section.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 